IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 492 EAL 2019
                                                  :
                       Respondent                 :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
                v.                                :
                                                  :
                                                  :
 ANDREW LINEMAN,                                  :
                                                  :
                       Petitioner                 :


                                          ORDER



PER CURIAM

         AND NOW, this 28th day of January, 2020, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issues. The issue, as stated by petitioner, is:


         Did the Superior Court panel err, and enter a ruling that conflicts with a
         holding of the Pennsylvania Supreme Court, and/or another holding of the
         Superior Court, when it held that the evidence is sufficient as a matter of
         law to support the convictions in these matters where the evidence did not
         establish beyond a reasonable doubt that [Petitioner] did not act with
         justification and in self-defense?


         The parties are directed to address Commonwealth v. Torres, 766 A.2d 342 (Pa.

2001).